Name: 2014/798/EU: Commission Implementing Decision of 13 November 2014 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine and the additional health requirements relating to Trichinella for intra-Union trade in domestic swine (notified under document C(2014) 8336) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  agricultural policy;  trade policy;  organisation of transport
 Date Published: 2014-11-15

 15.11.2014 EN Official Journal of the European Union L 330/50 COMMISSION IMPLEMENTING DECISION of 13 November 2014 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine and the additional health requirements relating to Trichinella for intra-Union trade in domestic swine (notified under document C(2014) 8336) (Text with EEA relevance) (2014/798/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular the second paragraph of Article 16 thereof, Whereas: (1) Directive 64/432/EEC lays down the animal health conditions governing intra-Union trade in bovine animals and swine. It provides, inter alia, that bovine animals and swine must be accompanied during transportation to destination by a health certificate conforming to Model 1 or 2 as appropriate, set out in Annex F thereto. (2) In accordance with Article 1 of Commission Regulation (EC) No 599/2004 (2), the various health certificates required in the context of intra-Union trade are to be presented on the basis of the harmonised model annexed to that Regulation. (3) With a view to adaptations to be made to the content of the health certificates set out as Model 1 and 2 in Annex F to Directive 64/432/EEC, it is necessary to also adapt the format of those model health certificates. (4) The provisions of paragraphs 2(e) and 3 in Article 6 of Directive 64/432/EEC have expired on 31 December 2000 and should therefore no longer constitute a certification option in the model health certificate set out as Model 1 in Annex F to that Directive. (5) Commission Regulation (EC) No 2075/2005 (3) lays down rules for the determination of the status of holdings where domestic swine are kept. (6) Commission Regulation (EU) No 216/2014 (4) amending Regulation (EC) No 2075/2005 provides for requirements that must be met by food business operators to obtain official recognition of holdings applying controlled housing conditions and grants derogation from testing provisions at slaughter to such holdings. (7) Commission Implementing Regulation (EU) No 1114/2014 (5) amending Regulation (EC) No 2075/2005 clarifies which conditions apply when domestic swine for breeding and production are moved from one to another holding via assembly centres. (8) In order to enable Member States to apply the appropriate Trichinella testing regime at slaughter and not to jeopardize the status of the holding of destination of domestic swine for breeding and production the information on the official recognition of the holding of origin of animals being traded, as applying controlled housing conditions as provided for in Article 8 of Regulation (EC) No 2075/2005, shall be included in the model health certificate for intra-Union trade in swine set out as Model 2 in Annex F to Directive 64/432/EEC. (9) Annex F to Directive 64/432/EEC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex F to Directive 64/432/EEC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. It shall apply from 1 January 2015. Done at Brussels, 13 November 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). (3) Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (OJ L 338, 22.12.2005, p. 60). (4) Commission Regulation (EU) No 216/2014 of 7 March 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (OJ L 69, 8.3.2014, p. 85). (5) Commission Implementing Regulation (EU) No 1114/2014 of 21 October 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat (OJ L 302, 22.10.2014, p. 46). ANNEX ANNEX F Model 1 Animal health certificate for animals of the bovine species for breeding/production/slaughter Model 2 Animal health certificate for swine for breeding/production/slaughter